Citation Nr: 1309356	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  08-29 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for sleep a sleep disorder, to include sleep apnea and a psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The Veteran performed active military service from May 1966 to May 1970.  Following that, he completed several years of service with Reserve components, the dates of which are not verified.

This matter arises to the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that in pertinent part denied service connection for sleep apnea.  This appeal also arises from a March 2009 rating decision that in pertinent part denied service connection for "phobia."  

The Board remanded the case in February 2012 and again in August 2012.  In August 2012, the Board acknowledged that service connection for any acquired psychiatric disability is also on appeal and recharacterized the issue to reflect this.


FINDINGS OF FACT

1.  Obstructive sleep apnea did not have its onset in active service and is not the result of a disease or injury, if any, incurred in active service.  

2.  Competent medical evidence of a psychiatric disability has not been presented. 


CONCLUSION OF LAW

Neither obstructive sleep apnea nor a psychiatric disability was incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2012).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his representative of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, adequate notice was provided in December 2007 and in October 2008.  VA notice letters included any additional notice requirement set forth by the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) (where the Court held that 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded).

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA and private clinical records.  The claimant was provided a hearing before the undersigned Veterans Law Judge.  The claimant was afforded VA medical examinations.  The record does not indicate that there is any additional existing evidence that is necessary for fair adjudication of the claim that has not been obtained.  

In January 2013, the RO issued a supplemental statement of the case (SSOC) that discusses all evidence received since the prior, June 2011, SSOC.  Unfortunately, VA's Appeals Management Center (hereinafter: AMC) erroneously dated the SSOC cover letter January 29, 2011, rather than January 29, 2013.  The cover letter informed the Veteran that he had 30 days to submit any response.  Because of the erroneously-dated letter, it would have been impossible for the Veteran to submit a timely response.  Nevertheless, in February 2013, the Veteran's representative did respond.  Thus, the erroneously-dated SSOC cover letter appears to have been a harmless error.  

The representative's February 2013 written response contains a request for a fresh examination on the basis that the June 2012 examiner, a nurse practitioner, attributed sleep apnea to other factors, without stating what those factors were, and on the basis that the nurse-practitioner is not qualified to conduct a psychiatric examination.  The June 2012 general medical compensation examination report dissociates obstructive sleep apnea from active service on the basis that there is no evidence of a chronic sleep disorder during active service and no history of relevant symptoms prior to 2007.  Thus, the nurse-practitioner's medical opinion is clear enough for a lay adjudicator to understand and will be given weight.  Moreover, the psychiatric portion of the examination was conducted by a clinical psychologist, and not a nurse practitioner, and clearly and persuasively informs that the claimant does not have an Axis I mental disorder.  Thus, another examination is not necessary.  No further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Board has remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, all remand orders have been complied with.  

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In this case, service treatment records from the period of active duty show no complaints or findings relevant to a sleep disorder or to a psychiatric condition.  Likewise, examination reports from a period of service in the Air Force Reserve following active duty show no complaints or findings relevant to a sleep disorder or to a psychiatric condition.  Moreover, the Veteran specifically denied frequent trouble sleeping; depression or excessive wory; loss of memory or amnesia; and nervous trouble of any sort on Reports of Medical History dated in May 1973, September 1974, April 1975, June 1975, March 1976, and March 1977.

A September 2007 VA sleep study report contains the following diagnoses:

(1)  Very mild obstructive sleep apnea syndrome
(2)  Severe periodic limb movements
(3)  Overweight 

An October 2007 VA out-patient treatment report mentions that PTSD and depression screening were negative. 

The Veteran requested service connection for sleep apnea in December 2007.  In June 2008, he reported that 4th of July fireworks caused problems for him.  In September 2008, he reported these stressors:

...flashbacks from past experiences in Vietnam such as seeing a person hanged, or seeing other soldiers in body bags being loaded on an aircraft, or the phobia of rats, or many other things which I have tried to block out of my mind and have learned how to deal with on my own without any help from the VA.

In May 2010, E. Lee, M.D., stated that the Veteran has "sleep apnea and complex sleep disorder."  

In May 2012, the Veteran testified at a videoconference before the undersigned Veterans' Law Judge that he survived rocket attacks while serving at Bien Hoa Air Base, South Vietnam.  His spouse testified that his legs jerk while he sleeps.

A September 2012 VA general medical compensation examination report reflects that a nurse-practitioner-examiner found it significant that VA out-patient treatment reports, dated from 2002 to 2007, did not mention any sleep disorder.  The examiner noted that a diagnosis of sleep apnea with restless leg syndrome was made in 2007 and was treated in 2008.  The examiner calculated that the first evidence of sleep apnea was about 37 years after active military service.  The examiner noted that current symptoms were consistent with sleep apnea, but that no other sleep disorder was present.  The examiner concluded that it is unlikely that obstructive sleep apnea is related to any sleep-related symptom during active service, on the basis that there is no evidence of a chronic sleep disorder during active service and no history of relevant symptoms prior to 2007.  

A September 2012 VA mental disorders compensation examination report reflects that no mental disorder was presented and that no psychiatric diagnosis was forthcoming.  Concerning any sleep-related mental disorder, the clinical psychologist concluded that it is unlikely that any sleep disorder is related to any symptom that reportedly began during active service.  The psychologist stated that the Veteran had reported that he had problems sleeping in Vietnam only because of the rats there and that his sleep apnea problem was successfully remedied by use of a CPAP (continuous positive airway pressure) device.  

The VA medical opinions are persuasive, as they are based on accurate facts and are supported by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  

With respect to the private diagnosis of May 2010 (Dr. Lee stated that the Veteran has "sleep apnea and complex sleep disorder"), although sleep apnea has been substantiated by other evidence, there is no other mention of "complex sleep disorder."  Moreover, Dr. Lee does not explain what is meant by complex sleep disorder.  Although the Board may not refute a medical expert's opinion with its own opinion, it may find unpersuasive a medical opinion that does not contain clear conclusions with supporting data and a reasoned medical explanation connecting the two.  Nieves-Rodriguez, 22 Vet. App. at 301.  Dr Lee did not provide such an explanation, and therefore the Board finds the VA medical evidence more persuasive.  

Because no psychiatric disability was found by the VA clinical psychologist in June 2012, service connection for a psychiatric disability must be denied.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the veteran currently has the disability for which benefits are being claimed.  "Congress specifically limits entitlement for service connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of a present disability there can be no valid claim [for service connection]."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board must address the competency, credibility, and probative value of the lay evidence.  38 U.S.C.A. § 7104(d)(1) (West 2002); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The lay evidence is competent with respect to observance of symptoms readily observable and it is credible, as there is no indication of lack of veracity.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  However, the determination of an issue involving a question of medical expertise requires further analysis of the Veteran's competency.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  Because the medical evidence does not support service connection for either sleep apnea or an acquired psychiatric disability, the Veteran's testimony of such will not be afforded any weight.  

After considering all the evidence of record, including the testimony, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim for service connection for sleep apnea and any acquired psychiatric disability is therefore denied.  


ORDER

Service connection for sleep apnea and any acquired psychiatric disability is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


